 Exhibit 10.2

 

BRYN MAWR BANK CORPORATION

FORM OF RESTRICTED STOCK UNIT AGREEMENT FOR EMPLOYEES

(TIME-BASED CLIFF VESTING)

SUBJECT TO THE AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN

 

 

Grantee:                                  ______________________

 

Date of Grant:                        ______________________

 

Number of RSUs:                  ______________________

 

End of Vesting Period:         ______________________

 

 

 

RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), dated as of the Date of Grant set
forth above by and between BRYN MAWR BANK CORPORATION (the “Corporation”) and
the Grantee named above (the “Grantee”).

 

1.     The Plan. This Agreement is subject to the terms and conditions of the
Amended and Restated Bryn Mawr Bank Corporation 2010 Long Term Incentive Plan
(the “Plan”) as approved by the Board of Directors of the Corporation on
February 27, 2015 and by the Corporation’s shareholders on April 30, 2015.
Except as otherwise specified herein, all capitalized terms used in this
Agreement shall have the meanings given to them in the Plan. The term
“Corporation” as used in this Agreement with reference to employment shall
include employment with any Subsidiary of the Corporation.

 

2.     Grant of Restricted Stock Units.

 

a.     Subject to the terms and conditions of the Plan and this Agreement, and
the Grantee’s acceptance of same by execution of this Agreement, the
Corporation’s Compensation Committee (“Compensation Committee”) hereby grants to
the Grantee the number of Restricted Stock Units set forth above (the “RSUs”).

 

b.     Upon vesting of the RSUs and satisfaction of all of the other terms and
conditions in this Agreement, the Corporation will issue stock representing the
shares underlying the vested RSUs to be issued to Grantee as soon as
practicable.

 

3.     Terms and Conditions. The Grant is subject to the following terms and
conditions:

 

a.     Restricted (Vesting) Period. Vesting of the RSUs is subject to the
completion of continued service by the Grantee from the Date of Grant through
_______________ (such date, the “Vesting Date” and such period, the “Vesting
Period”). The RSUs will vest upon expiration of the Vesting Period, but only if
the Grantee remains continuously employed by the Corporation through the end of
the Vesting Period or as otherwise provided herein.

 

b.     No Rights as a Shareholder. Prior to the Vesting Date, Grantee will have
none of the rights and privileges of a shareholder with respect to the shares
underlying the RSUs, including but not limited to, the right to vote the shares.

 

c.     Dividend-Equivalents. At the time of issuance of shares underlying RSUs
pursuant to subsection 2(b) above, the Corporation shall also pay to Grantee an
amount equal to the aggregate amount of all dividends declared and paid by the
Corporation based on dividend record dates falling between the Date of Grant and
the date of issuance in accordance with the number of shares issued. The
dividend-equivalents will be reported to the employee as W-2 wages and, as such,
will be subject to statutory withholding requirements for federal, state and
local taxes.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Forfeiture.

 

a.     Forfeiture. All RSUs that have not vested at the Vesting Date in
accordance with subsection 3(a) shall be forfeited in their entirety.

 

b.     Forfeiture of Unvested RSUs and Payment to the Corporation for Issued
Shares Resulting from Vested RSUs If Grantee Engages in Certain Activities. The
provisions of this subsection 4(b) will apply to all RSUs granted to Grantee
under the Plan and to any shares issued to the Grantee upon vesting of RSUs. If,
at any time during the Vesting Period, or (ii) two (2) years after termination
of, or leaving Grantee’s employment with the Corporation, Grantee engages in any
activity inimical, contrary or harmful to the interests of the Corporation
including, but not limited to (A) conduct related to Grantee’s employment for
which either criminal or civil penalties against Grantee may be brought,
(B) violation of the Corporation’s policies including, without limitation, the
Corporation’s insider trading policy, (C) soliciting of any customer of the
Corporation for business which would result in such customer terminating their
relationship with the Corporation; soliciting or inducing any individual who is
an employee or director of the Corporation to leave the Corporation or otherwise
terminate their relationship with the Corporation, (D) disclosing or using any
confidential information or material concerning the Corporation, or
(E) participating in a hostile takeover attempt, then (x) all RSUs that have not
vested effective as of the date on which Grantee engages in such activity,
unless forfeited sooner by operation of another term or condition of this
Agreement or the Plan, shall be forfeited in their entirety, and (y) for any
shares underlying vested RSUs which have been issued to Grantee, the Grantee
shall pay to the Corporation the market value of the shares on the date of
issuance or the date Grantee engages in such activity, whichever is greater. The
term “confidential information” as used in this Agreement includes, but is not
limited to, records, lists, and knowledge of the Corporation’s clients, methods
of operation, processes, trade secrets, methods of determination of prices,
prices or fees, financial condition, profits, sales, net income, and
indebtedness, as the same may exist from time to time.

 

c.     Right of Setoff. By accepting this Agreement, Grantee consents to the
deduction, to the extent permitted by law, from any amounts that the Corporation
owes Grantee from time to time (including amounts owed to Grantee as wages or
other compensation, fringe benefits, or paid time-off pay, as well as any other
amounts owed to Grantee by the Corporation), the amounts Grantee owes the
Corporation under subsection 4(b) above. Whether or not the Corporation elects
to make any setoff in whole or in part, if the Corporation does not recover by
means of setoff the full amount Grantee owes it, calculated as set forth above,
Grantee agrees to immediately pay the unpaid balance to the Corporation.

 

d.     Compensation Committee Discretion. Grantee may be released from Grantee’s
obligations under subsections 4(b) and 4(c) only if the Compensation Committee,
or its duly appointed agent, determines in its sole discretion that such action
is in the best interest of the Corporation.

 

5.     Death, Disability or Retirement. In the event the Grantee shall cease to
provide service to the Corporation by reason of: (a) normal or late retirement;
(b) with the consent of the Compensation Committee, early retirement or a
transfer of the Grantee in a spinoff; (c) death; or (d) total and permanent
disability as determined by the Compensation Committee, a fraction of Grantee’s
RSUs will be deemed to have vested. The numerator of such fraction with respect
to the RSUs shall be the number of full calendar months that have elapsed in the
Vesting Period prior to the death, disability or retirement of the Grantee and
the denominator shall be the total number of months in the Vesting Period. Any
remaining RSUs which have not vested as provided in this section 5 shall be
forfeited. The terms of subsection 2(b) shall apply to the RSUs which vest as
provided in this section 5.

 

6.     Termination. If the Grantee terminates the Grantee’s employment with the
Corporation or if the Corporation terminates the Grantee’s employment with or
without Cause, other than as described in section 5 above, any RSUs that have
not yet vested at the date of termination shall automatically be forfeited.

 

7.     Change of Control. In the event of a Change of Control, Grantee’s
outstanding RSUs will be deemed to have vested and any shares underlying such
RSUs not previously issued shall be issued within ten days after the Change of
Control.

 

8.     Non-Interference and Non-Solicitation. For a period of twelve (12) months
following the date Grantee ceases to be employed by the Corporation or any of
its subsidiaries for any reason, whether voluntarily or involuntarily (the
“Separation Date”), Grantee agrees not to disrupt, damage, impair or interfere
with the business of the Corporation in any manner, including without
limitation, by: (a) employing, engaging or soliciting any employee of the
Corporation; (b) inducing any employee to leave the employ of the Corporation;
(c) adversely influencing or altering any person’s relationship with the
Corporation; or (d) directly or indirectly, individually or for any other
person, firm, corporation, partnership, association or other entity (“Person or
Entity”), calling on, engaging in business with, soliciting, inducing, or
attempting to solicit or induce, any person or entity who has been a customer,
client or business referral source of the Corporation, or who has been solicited
as a potential customer, client or business referral source of the Corporation,
during the two (2) year period preceding the Separation Date to (x) to cease
doing business in whole or in part with or through the Corporation or (y) to do
business with any other Person or Entity which performs services or offers
products materially similar to or competitive with those provided by the
Corporation.

 

 
 

--------------------------------------------------------------------------------

 

 

9.     Change Adjustments. The Compensation Committee shall make appropriate
adjustments to give effect to adjustments made in the number of shares of the
Corporation’s common stock through a merger, consolidation, recapitalization,
reclassification, combination, spinoff, common stock dividend, stock split or
other relevant change as the Compensation Committee deems appropriate to prevent
dilution or enlargement of the rights of the Grantee. Any adjustments or
substitutions pursuant to this section shall meet the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and shall be
final and binding upon the Grantee.

 

10.     Compliance with Law and Regulations. The grant of RSUs and the issuance
of shares underlying vested RSUs shall be subject to all applicable federal and
state laws, the rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Corporation shall not be required to
register any securities pursuant to the Securities Act of 1933, as amended, or
to list such shares under the stock market or exchange on which the common stock
of the Corporation may then be listed, or to take any other affirmative action
in order to cause the issuance or delivery of shares underlying vested RSUs to
comply with any law or regulation of any governmental authority.

 

11.     Notice. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, addressed as follows: to the
Corporation, Attention: Corporate Secretary, at its office at 801 Lancaster
Avenue, Bryn Mawr, PA 19010 or to the Grantee at her/his address on the records
of the Corporation or at such other addresses as the Corporation, or Grantee,
may designate in writing from time to time to the other party hereto.

 

12.     Employment. Neither the action of the Corporation or the shareholders,
nor any action taken by the Compensation Committee under the Plan nor any
provisions of this Agreement shall be construed as giving to the Grantee the
right to be retained as an employee of the Corporation.

 

13.     Payment of Taxes. Upon issuance of shares underlying the vested RSUs the
fair value of the shares issued, calculated based on the closing price of the
Corporation’s common stock on the day preceding the issuance, will constitute
W-2 wages to the Grantee and, as such, will be subject to statutory federal,
state and local tax withholding taxes. The Corporation will withhold a
sufficient number of whole shares in order to satisfy this tax obligation. The
remaining shares will be made available to the Grantee as soon as practicable.
The value of any fractional shares will be paid to the Grantee through a
separate disbursement.

 

14.     Incorporation by Reference. This Restricted Stock Unit Award is granted
pursuant and subject to the terms and conditions of the Plan, the provisions of
which are incorporated herein by reference. If any provision of this Agreement
conflicts with any provision of the Plan in effect on the Date of Grant, the
terms of the Plan shall control. This Agreement shall not be modified after the
Date of Grant except by written agreement between the Corporation and the
Grantee; provided, however, that such modification shall (a) not be inconsistent
with the Plan, and (b) be approved by the Committee.

 

15.     Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

 

 
 

--------------------------------------------------------------------------------

 

 

16.     Compliance with Internal Revenue Code Section 409A. It is the intention
of the parties that the RSUs and the Agreement comply with the provisions of
Section 409A of the Code to the extent, if any, that such provisions are
applicable to the Agreement and the Agreement will be administered by the
Compensation Committee in a manner consistent with this intent. If any payments
or benefits may be subject to taxation under Section 409A of the Code, Grantee
agrees that the Compensation Committee may, without the consent of Grantee,
modify this Agreement to the extent and in the manner that the Compensation
Committee deems necessary or advisable or take any other action or actions,
including an amendment or action with retroactive effect that the Compensation
Committee determines is necessary or appropriate to exempt any payments or
benefits from the application of Section 409A or to provide such payments or
benefits in the manner that complies with the provisions of Section 409A such
that they will not be taxable thereunder.

 

17.     Choice of Law. The provisions of this Agreement shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
any conflict of law provision that would apply the law of another jurisdiction.

 

18.     Interpretation. The interpretation and construction or any terms or
conditions of the Plan or this Agreement by the Compensation Committee shall be
final and conclusive.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer, and the Grantee has hereunto set his/her hand and
seal, effective as of the Date of Grant set forth above.

 

   

BRYN MAWR BANK CORPORATION

   

 

By:

 

Name:

 

Title:

   

 

 

(Signature of Grantee)

 

 

 

(Print Name of Grantee)

 

 

 

(Address of Grantee)

 